DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The claim does not end with terminal punctuation (i.e., a period).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially horizontal cleaning path segments” in claims 1, 18-19 and 21 is a relative term which renders the claims indefinite. The term “substantially horizontal cleaning path segments” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is wholly unclear how much the segments can deviate from horizontal and still be considered “substantially horizontal.” For examination purposes, the claims will be considered to recite “
The term “substantially horizontal yaw” in claim 1 is a relative term which renders the claims indefinite. The term “substantially horizontal yaw” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is wholly unclear how much the segments can deviate from horizontal and still be considered “substantially horizontal.” For examination purposes, the claims will be considered to recite “
Claims 2-17 and 20 are rejected as depending from a rejected claim.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Per claim 1, while it is known in the art to provide a pool cleaner for cleaning a pool, the pool cleaner comprising:
 	a filtering element for filtering fluid;
 	
 	at least one steering element that is configured to move the pool cleaner along a cleaning path, during a cleaning process of segments of multiple sidewalls of the pool; wherein the cleaning path mostly includes 
 	at least one sensor for sensing an actual yaw of the pool cleaner and an actual orientation of the pool cleaner;
 	a controller that is configured to control the at least one steering element, based on the actual yaw of the pool cleaner.
  	Per claim 21, while it is known in the art to provide a method for cleaning multiple sidewalls of a pool, the method comprising:
 	filtering, by a filtering element of a pool cleaner robot, fluid;
 	moving, by at least one steering element of the pool cleaner, the pool cleaner along a cleaning path, during a cleaning process of segments of multiple sidewalls of the pool; wherein the cleaning path mostly includes 
 	sensing, by at least one sensor of the pool cleaner, an actual yaw of the pool cleaner and an actual orientation of the pool cleaner and 
	controlling, by a controller of the pool cleaner, the at least one steering element, based on the actual yaw of the pool cleaner.

                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/20/22